Orders affirmed, with costs. Memorandum: On the motion for a new trial, the correctness of the finding of the jury that the plaintiff was free from negligence presented a question of fact for the trial justice to resolve. We find that he did not abuse his discretion in the determination which he made. All concur. (The orders set aside the verdict of a jury in favor of plaintiff and grant a new trial in an automobile negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.